Citation Nr: 0605918	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for basal cell carcinoma.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to September 
1958, and from October 1958 to October 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision in which the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for basal cell carcinoma, 
also characterized as skin cancer.  The veteran indicated 
disagreement with that decision, and this appeal ensued.


FINDINGS OF FACT

1.  Basal cell carcinoma was not manifested during service or 
to a compensable degree within one year after service 
separation.

2.  Post-service basal cell carcinoma is not shown to be 
related to service.


CONCLUSION OF LAW

Basal cell carcinoma was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
basal cell carcinoma.  He specifically alleges that the post-
service manifestation of this disability is related to in-
service exposure to sun and resulting sunburns he suffered on 
several occasions.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to certain claims to reopen 
based on the submission of new and material evidence, the 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  In the instant 
case, the provisions of the VCAA and the implementing 
regulations are applicable to the claim on appeal.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of all the issue on appeal has proceeded 
in accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  

Crucially, by letter to the veteran dated in October 2002, 
the Board specifically informed the veteran of what was 
required of him and what VA would do, satisfying the 
requirements of the VCAA.  The veteran was informed by means 
of this letter as to what evidence he was required to provide 
and what evidence VA would attempt to obtain on his behalf.  
He was advised that VA would obtain any VA medical records or 
other medical treatment records he made known to them.  He 
was also advised that VA would request medical evidence from 
medical providers who treated him if he told VA about such 
treatment, and that he could give VA a medical opinion from 
his own doctor as to any medical relationship between a 
current disability and his service.  In addition, he was 
advised that VA would try to help him obtain such things as 
medical records, employment records, or records form other 
federal agencies.  The letter explained that he was to give 
VA sufficient information about these records so that they 
could be requested from the agency or person who had them.  
He was specifically advised that it was still his 
responsibility to support his claim with appropriate 
evidence.

In addition, the statement of the case furnished to the 
veteran in December 2003 set forth the provisions of 
38 C.F.R. § 3.159, which detail VA's duty to assist under the 
VCAA.  These regulations include, at 38 C.F.R. § 3.159(b), 
notice to the claimant that "VA will also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim."  

The Board finds that these documents properly notified the 
veteran of the information, and medical or lay evidence, that 
was necessary to substantiate his claim and it properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his various claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating them.

In particular, the RO obtained the veteran's service medical 
records and all available outpatient treatment records.  
While the veteran was not accorded a VA examination, there is 
no indication that the report of a contemporaneous medical 
examination would be of probative value, as discussed in more 
detail below.

The veteran has not indicated that he has any further 
evidence to submit to VA, or which VA should seek.  There is 
no indication that there exists any evidence that has a 
bearing on this case that has not been obtained.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met. See 38 
C.F.R. § 3.103 (2005).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue on appeal has been consistent with the provisions of 
the law.  Under these circumstances, the Board can identify 
no further development that would avail the veteran or aid 
the Board's inquiry.  Accordingly, the Board will proceed to 
a decision on the merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In 
addition, certain enumerated disabilities, to include cancer, 
may be presumed to have been incurred during service if 
manifested to a compensable degree during a specific period, 
usually one year, after separation from service.  38 U.S.C.A. 
§§ 1101, 1111, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005). In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence. Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

With regard to Hickson element (1), a current disability, the 
medical evidence shows that basal cell carcinoma is currently 
manifested, with the most recent clinical record, dated in 
February 2003, reflecting a diagnosis thereof.  The Board 
therefore finds that Hickson element (1), the current 
manifestation of a disability, is satisfied.

However, the veteran's claim fails with regard to Hickson 
element (2), which requires evidence of an in-service disease 
or injury.  His service medical records are devoid of any 
findings of basal cell carcinoma or any other problem 
characterized as skin cancer.  The report of his service 
separation medical examination, dated in May 1973, shows that 
his skin was clinically evaluated as normal, and does not 
reflect any in-service treatment for, or complaints of, skin 
cancer or skin problems due to exposure to the sun.

The medical evidence, in fact, first demonstrates the 
presence of basal cell carcinoma in February 1980, more than 
six years following the veteran's separation from service in 
October 1973.  While the veteran has alleged that his 
treating physician attributed the veteran's skin cancer to 
"too much sun in the past," it must be pointed out that the 
medical evidence does not demonstrate that any such statement 
was made, on the record, by this or any other physician.  It 
must also be pointed out that, even if such statement had in 
fact been made, it does not establish that such sun exposure 
had occurred during military service, in view of the fact 
that there was a more than six year gap between the veteran's 
separation from service and the initial manifestation of 
basal cell carcinoma.  

The Board further notes that the veteran has alleged that he 
was severely sunburned several times during his service, with 
blisters the size of quarters on his back and legs.  No such 
incidents, however, are indicated on his service medical 
records and, to reiterate, the report of his May 1973 service 
separation examination does not indicate a history of any in-
service skin problems.

In brief, the veteran's service medical records do not 
demonstrate the incurrence of an in-service injury or disease 
pertinent to the manifestation of basal cell carcinoma.  
Hickson element (2) is not met, and his claim must be denied 
on that basis.

For the sake of completeness, the Board will also inquire 
into whether or not Hickson element (3), a medical nexus, is 
satisfied.  Clearly, a medical nexus, or link, cannot be 
found when one of the two elements of the nexus is non-
existent.  In this case, there cannot be a link between a 
current disability and an in-service disease or injury when 
no such in-service disease or injury is shown.

For such reason, the Board has determined, as alluded to 
above, that further development in the form of a VA 
examination would not be helpful.  It is established that 
basal cell carcinoma is currently manifested, and equally 
evident that it was not present during service.  A VA 
dermatological examination would only serve the purpose to 
determine a nexus which, in the absence of in-service 
disability, would be nothing more than conjecture and of no 
probative value; any opinion rendered therein would be based 
on the veteran's own recitation of events.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) [the Board is not required 
to accept doctors' opinions that are based upon the 
claimant's recitation of medical history]

To the extent that the veteran himself has contended that his 
basal cell carcinoma is a result of his military service, it 
is well established that as a lay person without medical 
training he is not competent to comment on medical matters 
such as the etiology of a disability.  The veteran is not 
shown to have such training or expertise, and is not 
competent to attribute symptoms to a particular cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board has no reason to doubt that the veteran sincerely 
believes that his disability is related to his military 
service.  However, as explained above, the objective records 
do not support his claim.  See also Voerth v. West, 13 Vet. 
App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].

In sum, the evidence does not demonstrate that either Hickson 
element (2) or element (3) has been satisfied.  The Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
basal cell carcinoma.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for basal cell carcinoma is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


